Citation Nr: 1113481	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Milwaukee RO.  In September 2007, the case was remanded to afford the Veteran a Travel Board hearing.  Such hearing was held before the undersigned in April 2008; a transcript of the hearing is associated with the claims file.  In June 2008, the case was remanded for additional development.  The Board issued a decision in February 2009 denying the claims on appeal.  However, in June 2009, having determined that the February 2009 decision was based on an incomplete record, the Board vacated the February 2009 decision and remanded the issues on appeal for further development and readjudication.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  In September 2009 these matters were readjudicated by the Remand and Rating Development Team at the Huntington, West Virginia RO.  In December 2009, the claims were remanded once again.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The December 2009 Board remand noted that the RO did not seek the file eview and medical opinion that was ordered by the Board in the June 2009 remand.  Accordingly, the RO was instructed to forward the Veteran's claims file to an audiologist or otolaryngologist for review and a medical opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (50 percent or better probability) related to his service, and specifically to noise trauma therein.  The consulting provider was specifically instructed to "explain the rationale for the opinion, reconciling it with the opinions already in the record (July 2006 and September 2008 VA and October 2008 private)." (emphasis in December 2009 Board remand.)
The report of the VA audiological evaluation in February 2010 and March 2010 addendum to the report are not responsive to the Board's specific December 2009 remand instruction.  Although the examiner noted the VA opinions against the Veteran's claims, the opinion and explanation provided did not include (as requested in the Board's remand) comment on the October 2008 private opinion in support of the Veteran's claim.  

Because action ordered in the Board's December 2009 Remand was not completed, this matter must be remanded, once again for completion of the development ordered.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  [The RO should be aware that when action sought by the Board in a Remand is not completed, and the Board fails to return such case to the RO for completion of action ordered, if the matter is then appealed to the U.S. Court of Appeals for Veterans Claims, the Court regularly (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) under the Stegall precedent returns the matter to the Board for completion of the action which was sought.]

Accordingly, the case is REMANDED for the following:

1.  The RO should return the Veteran's claims file (to include this remand) to the audiologist who conducted the February 2010 examination and prepared the March 2010 addendum opinion for review and a supplemental opinion which includes comment on the October 2008 private opinion in support of the Veteran's claim, expressing agreement or disagreement with the opinion and rationale stated therein, and explaining the basis for any disagreement with that opinion and rationale.  


2.  The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

